PER CURIAM
Defendant appeals a judgment of conviction for possession of a controlled substance. Former ORS 475.992(4)(b) (2003), renumbered as ORS 475.840(3)(b) (2005). She assigns error to the admission of a laboratory report in violation of her right to confront witnesses under Article I, section 11, of the Oregon Constitution. The state concedes the error and agrees that the case should be reversed and remanded. We agree that the trial court erred and that the error requires reversal and remand. State v. Birchfield, 342 Or 624,157 P3d 216 (2007).
Reversed and remanded.